Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 20, 2021 was filed after the mailing date of the Notice of Allowance on April 15, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 21 and 29 are allowable over the prior art of record.
Claims 22, 26-28, and 41-42 are allowable as they depend from claim 21.
Claims 30-35 are allowable as they depend from claim 29.

With respect to claim 21, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“generating, for each training image from a plurality of training images, a simulated label using the model for generating simulated labels, the plurality of training images associated with the plurality of image features; and determining the plurality of user-recommended diagnostic decisions based on the simulated label for each training image from the plurality of training images”

The relevant prior art of record, Zhang discloses the generating an assessment statistics at 1016 for the CAD system using Bayesian analysis, [i.e., using the model], where the assessment statistics takes into account likelihood and probability statistics from an offline or online database 1003, as well as real-time interaction with radiologist 1002, to provide a diagnosis or treatment decision to the patient, such that this system prompt areas to be reviewed in more detail, providing computer generated features and interpretation, and suggesting potential diagnoses for areas of suspicion that are identified either by the machine or the human, (see Pars. 0036-0037); but fails to teach or suggest, either alone or in combination with the other cited references, the generating, for each training image from a plurality of training images, a simulated label using the model for generating simulated labels, the plurality of training images associated with the plurality of image features; and determining the plurality of user-recommended diagnostic decisions based on the simulated label for each training image from the plurality of training images.

A further prior art of record, Krishnan et al, (US-PGPUB 2010/0121178), discloses a diagnosis assistance system that uses machine learning to train data obtained from a database of labeled patient cases [i.e., classes], in one or more relevant clinical domains, and/or expert interpretations of such data [i.e., user-recommended diagnosis decision] to enable the CAD systems to "learn" to properly and accurately analyze patient data, and a simulated label using the model for generating simulated labels, the plurality of training images associated with the plurality of image features; and determining the plurality of user-recommended diagnostic decisions based on the simulated label for each training image from the plurality of training images.

A further non-patent-literature, (NPL), (Chao et al, “Multi-Label Relevant Vector Machine based Simultaneous Fault Diagnosis, IEEE 2013, (“based on English translation of Abstract only”), discloses a Multi-Label approach that makes use of Relevance vector machines (RVM), as the learning algorithm, to decrease the number of fault identification models and deal simultaneous fault diagnosis problems. The system is proved to be efficient by the simulation test on the Tennessee Eastman Process (TEP), (Abstract); but fails to teach or suggest, either alone or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).


With respect to claim 29, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
identify discrepancies between the set of known classes and the set of user- recommended classes;6Docket No.: CLER-005/04US 330111-2026 Application No. 16/324,835construct a user-specific model for identifying one or more image features for which a user-recommended class would differ from a known class based on the discrepancies identified between the set of known classes and the set of user- recommended classes; receive a set of computer-assisted diagnosis (CAD) system-recommended classes for the plurality of training image features, each CAD system-recommended class from the set of CAD system-recommended classes selected from the plurality of classes and generated by a model trained using the plurality of training image features; and construct a confidence level indicator (CLI) model for generating a CLI of a CAD system-recommended class selected from the plurality of classes and associated with a region of interest (ROI), the model constructed based on the set of known classes for the plurality of training images, the set of user-recommended classes for the plurality of training image features, the user-specific model, and the set of CAD system- recommended classes for the plurality of training image features, the CLI indicative of a likelihood of the CAD system-recommended class being reflective of a true class for the ROI.

The relevant prior art of record, Zhang et al discloses the receiving a set of known classes for a plurality of training image features, each known class from the set of known classes selected from a plurality of classes and validated based on non-imaging data of identifying discrepancies between the set of known classes and the set of user- recommended classes;6Docket No.: CLER-005/04US 330111-2026 Application No. 16/324,835construct a user-specific model for identifying one or more image features for which a user-recommended class would differ from a known class based on the discrepancies identified between the set of known classes and the set of user- recommended classes.

identifying discrepancies between the set of known classes and the set of user- recommended classes;6Docket No.: CLER-005/04US 330111-2026 Application No. 16/324,835construct a user-specific model for identifying one or more image features for which a user-recommended class would differ from a known class based on the discrepancies identified between the set of known classes and the set of user- recommended classes.

Other prior art listed on the attached form PTO-892 show various aspects of the invention but none, either alone or in combination, teach or suggest all the claimed limitations.
Chuyang et al, (“Improved Mass Detection in 3D Automated Breast Ultrasound 
Using Region Based Features and Multi-view Information”, Pages 2865-2868, IEEE 2014), discloses a breast mass detection algorithm, which involves manually labeling masses by radiologist to validate screening tool, using manually labeled ground truth.
Zoran et al, (“CT image labeling using simulated annealing algorithm, IEEE 
2012, Pages 1-4), discloses stochastic method for segmentation of CT head images based on simulated annealing using segmentation algorithm for estimating pixel labeling.

Maceij et al, (“individualized computer-aided education in mammography based 
on user modeling: Concept and preliminary experiments”, Med. Phys. 37(3), March 2010), discloses user models that attempt to capture the error patterns of individual radiologists when diagnosing breast masses in mammograms.

Lee et al, (US-PGPUB 2014/0122515), discloses an apparatus for aiding 
diagnosis, including: a search unit configured to search a database in which a plurality of data is stored to find a data that matches a medical data of a patient, and a processor configured to display a diagnosis result of the medical data obtained from a computer-aided diagnosis (CAD) system and a search result obtained from the search unit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        04/07/2021